STARCHER, Justice,
concurring:
(Filed July 30, 1999)
The claimant-appellant in this case makes a compelling argument that the Workers’ Compensation Division, when making disability determinations, unfairly compares disability calculations under the pre-1995 workers’ compensation statutes to impairment calculations made after 1995 under the American Medical Association’s Guides to the Evaluation of Permanent Impairment, Fourth Edition (1993). Doing so is certainly a comparison of apples and oranges.
Unfortunately, I agree with the conclusion reached by the majority in this case that the claimant doesn’t have a case, because there is no evidence in the record to tell us how the claimant was affected by this method of determining disability. I write to make clear that, given the evidence, this Court may reconsider the argument in the future.
Prior to the Legislature’s amendments in 1995, the Workers’ Compensation Act distinguished between impairment, which is a medical question, and disability, which is a legal question. To determine impairment, a doctor would examine the claimant and render a scientific opinion regarding how much a claimant’s physical functions were impaired by a work-related injury. The Workers’ Compensation Commissioner would then determine disability by looking at the doctor’s opinion on impairment, and mix that opinion with the evidence of the claimant’s earning capacity, the effect of the impairment on the claimant’s efficiency at work, and the effect of the impairment on the claimant’s pursuit of normal everyday living. From a mix of these factors, the Commissioner would compute the claimant’s percentage of permanent partial disability. The Commissioner’s permanent partial disability award would, in theory, only partially take into account the doctor’s determination of impairment.1
In 1995 the Legislature amended W.Va. Code, 23 — 4—6(i) to state that “the degree of permanent disability other than permanent total disability shall be determined exclusively by the degree of whole body medical impairment that a claimant has suffered.” This amendment altered the Workers’ Compensation Act in two ways significant to this case. First, after 1995 doctors are to make impairment evaluations using a standardized, “whole body” impairment rating system- — in other words, they are to use the American Medical Association’s Guides to the Evaluation of Permanent Impairment, Fourth Edition (1993). Second, the Commissioner is to make permanent partial disability awards solely on the basis of the doctor’s impairment evaluation. Put another way, the percentage of medical impairment now equals the per*192centage of permanent partial disability, and the Commissioner cannot take into consideration any other factors.
This method of calculating permanent partial disability is particularly harsh on a claimant. “Impairment” is a cold, scientific measurement of the permanent effect an injury has on the body. It is a medical issue assessed by medical means. An impairment is a “condition[ ] that interfere^] with an individual’s ‘activities of daily living.’ ” Guides, 1/1. Those activities include self-care and personal hygiene, eating and preparing food, communication, maintaining one’s posture while sitting or standing, walking or moving about, and recreational and work activities. Id. The degree of impairment is simply “an informed estimate of the degree to which an individual’s capacity to carry out daily activities has been diminished.”
Disability is a discretionary measurement of the effect that an impairment has on the claimant’s job and lifestyle. The Guides define “disability” in the following manner:
Disability may be defined as an alteration of an individual’s capacity to meet personal, social, or occupational demands, or statutory or regulatory requirements, because of an impairment. Disability refers to an activity or task the individual cannot accomplish. A disability arises out of the interaction between impairment and external requirements, especially those of a person’s occupation. Disability may be though of as the gap between what a person can do and what the person needs or wants to do.
Id. at 1/2.
The American Medical Association (and prior to 1995, the Workers’ Compensation Act) considers “impairment” and “disability” to be entirely separate terms. The Guides states:
An “impaired” individual is not necessarily “disabled.” For example, loss of the distal phalanx of the little finger of the right hand will impair the functioning of the digit and hand of both a concert pianist and a bank president. However, the bank president is less likely to be disabled than the pianist. A surgeon who loses a hand will be impaired and will be disabled in terms of the ability to operate; but the surgeon may be fully capable of being the chief of a hospital medical staff and may not be at all disabled with respect to that occupation.
Hence, according to the American Medical Association the same degree of “impairment” calculated according to the Guides can create a different degree of “disability” depending upon the circumstances of different impaired individuals.
Because of this distinction between “impairment” and “disability,” the American Medical Association recognizes that the Guides are not suitable for making disability determinations, and should only be used to calculate medical impairment. The AMA’s Guides themselves state, in bold text:
It must be emphasized and clearly understood that impairment percentages derived according to Guides criteria should not be used to make direct financial awards or direct estimates of disabilities.
Guides at 1/5. The American Medical Association made clear that the impairment formulas in the Guides should not be used “to calculate the percentage by which the employee’s industrial use of the body is impaired.” Id. at 1/4. Instead, the American Medical Association states that:
... each commissioner or hearing official must come to a conclusion [as to the level of disability] on the basis of assessment of the available medical and nonmedical information. The Guides may help resolve such a situation, but it cannot provide complete and definitive answers.
W.Va.Code, 23 — 4—6(i) [1995] ignores this advice, and mandates that the Commissioner make disability determinations solely on the medical information without regard to any nonmedical information.
The Legislature has created a formula for permanent partial disability that fails to account for the claimant’s earning capacity, the effect of the impairment on the claimant’s efficiency at work, and the effect of the impairment on the claimant’s pursuit of everyday living. I therefore believe that a permanent partial disability award for an injury prior to 1995, when such lifestyle factors were considered, and an impairment rating under the Guides for an injury or aggrava*193tion after 1995, should not be compared.2 However, in order for this Court to be able to grant a claimant any relief, the claimant must show how different the pre-1995 apples are from the post-1995 oranges, and there must be evidence in the record to show how the claimant was adversely affected by this change in the method of calculating permanent partial disability.

. As we have stated repeatedly through the years:
In determining the percentage of disability for a workmen's compensation claimant, consideration must be given to the impairment of the employee’s earning capacity, to the effect of possible impairment of his efficiency at work, and the impairment to the normal pursuit of everyday living.
Syllabus Point 2, Posey v. State Workmen’s Compensation Comm’r, 157 W.Va. 285, 201 S.E.2d 102 (1973). See also, Haines v. Workmen’s Compensation Comm’r, 151 W.Va. 152, 150 S.E.2d 883 (1966); McGeary v. State Compensation Director, 148 W.Va. 436, 135 S.E.2d 345 (1964); Kamensky v. State Compensation Commissioner, 148 W.Va. 258, 134 S.E.2d 582 (1964).


. There is another reason that percentages of permanent partial disability before and after 1995 should not be compared. The Guides calculates impairment as a measure of the effect that an injury has on the “whole body.” If a person already has some impairment, then the new impairment is measured against that person’s impaired whole body — in other words, successive identical injuries receive lower impairment ratings.
Take this example: a worker crushes his right index finger, and loses 100% use of the finger. Applying the Guides, the worker would have an 11% "whole body” impairment. Guides, 3/18— 3/20.
Say that worker then crushes his left index finger, and again loses 100% use of the finger. Adding that left hand injury to the first right hand injury, the worker would now have a whole body impairment of 21% — or, in other words, 10% additional impairment. Identical fingers, identical injuries, but less impairment. Id. See also Guides, Combined Values Chart, pp. 322-324.
Say that same worker also lost a middle finger. In the absence of any other preexisting injury, under the Guides the worker would have received an 11% impairment rating. But, because the worker is missing his right and left index fingers, the middle finger impairment would be measured against the existing 21% whole body impairment. The worker would, under the Guides, be entitled to a total whole body impairment of 30% — or 9% for the new middle finger injury. Id.
The Guides recognizes that “a 95% to 100% whole-person impairment is considered to represent almost total impairment, a state that is approaching death.” Guides, 2/8. Put another way, the Guides equates "permanent total disability” with death. The more impaired a person is, the closer they are to death, and their new injuries and impairments are less significant.
The Legislature could not have seriously understood this effect of adopting the Guide when it enacted W.Va.Code, 23-4-6(i). Hence, disability ratings before 1995 and impairment ratings after 1995 cannot be fairly compared.